           Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7                                    UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9
10   GUILLERMO CRUZ TRUJILLO,                            Case No. 1:14-cv-00976-NONE-EPG (PC)
11                   Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT THIS CASE BE
12          v.                                           DISMISSED
13   MUNOZ and ALVAREZ,                                  (ECF NO. 123)
14                 Defendants.                           OBJECTIONS, IF ANY, DUE WITHIN
                                                         THIRTY (30) DAYS
15
                                                         ORDER DENYING PLAINTIFF’S
16                                                       APPLICATION TO PROCEED IN FORMA
                                                         PAUPERIS AS MOOT
17
                                                         (ECF NO. 128)
18
19           Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis1 in this civil rights action filed pursuant to 42 U.S.C. § 1983. On May 21, 2020, the
21   Court issued an order sanctioning Plaintiff and warning Plaintiff that if he failed to pay the
22   sanction the Court would recommend dismissal of the case. (ECF No. 123). On June 12, 2020,
23   Plaintiff filed a response to the Court’s order, indicating that he cannot pay the sanction as
24   required and arguing that he should not be required to pay it. (ECF Nos. 126 & 127). For the
25   reasons that follow, the Court will recommend that this case be dismissed.
26   \\\
27
28            1
                Plaintiff now has “three-strikes,” (see, e.g, Cruz v. Chappuis, E.D. Cal Case No. 2:18-cv-00193, ECF
     No. 54), but Plaintiff did not have three-strikes at the time he filed this action.

                                                             1
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 2 of 15



 1      I.      BACKGROUND
 2              a. Plaintiff’s Discovery Motions
 3           This action is proceeding “on Plaintiff’s claim against defendant Alvarez for
 4   unreasonable searches in violation of the Fourth Amendment, and on Plaintiff’s claims against
 5   defendants Munoz and Alvarez for cruel and unusual punishment in violation of the Eighth
 6   Amendment and retaliation in violation of the First Amendment.” (ECF No. 65, at p. 3). The
 7   underlying incidents allegedly took place in 2013 and 2014.
 8           Plaintiff filed the first complaint in this action on June 23, 2014. (ECF No. 1). After
 9   initial dismissals and remand from the Ninth Circuit based on Magistrate Judge jurisdiction in
10   light of Williams v. King, 875 F.3d 500, 503-04 (9th Cir. 2017), this Court set an initial
11   scheduling conference. In preparation for that conference, the Court ordered that both parties
12   send initial disclosures and file scheduling conference statements. (ECF No. 47). However,
13   Plaintiff failed to send initial disclosures or file a scheduling conference statement before the
14   initial scheduling conference. (ECF No. 53). Thus, the conference was not held. (Id.).
15   Plaintiff was sent the Court’s order again and given another opportunity to comply. (Id.).
16           After additional motion practice, the Court held a scheduling conference on July 29,
17   2019. (ECF No. 85). The Court verbally explained discovery procedures, including third party
18   subpoenas. The Court issued a scheduling order on August 9, 2019. (ECF No. 86). Regarding
19   third party subpoenas, the Scheduling Order stated “However, the Court will consider granting
20   such a request only if the documents sought from the non-party are not equally available to
21   Plaintiff and are not obtainable from Defendant(s) through a Rule 34 request for production of
22   documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity the
23   documents sought and from whom; and (2) make a showing in the request that the records are
24   only obtainable through a third party. The documents requested must also fall within the scope
25   of discovery allowed in this action. See Fed. R. Civ. P. 26(b)(1).” (ECF No. 86, at p. 4). It
26   also included procedures for seeking attendance of incarcerated witnesses at trial. (ECF No.
27   86, at pgs. 6-7). For incarcerated witnesses who have agreed to testify, the Court required: “A
28   party intending to introduce the testimony of incarcerated witnesses who have agreed to

                                                      2
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 3 of 15



 1   voluntarily attend the trial must serve and file a written motion for a court order requiring that
 2   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,
 3   address, and prison identification number of each such witness; and (2) be accompanied by
 4   declarations showing that each witness is willing to testify and that each witness has actual
 5   knowledge of relevant facts. The motion should be entitled ‘Motion for Attendance of
 6   Incarcerated Witnesses.’” (Id. at 6). Regarding the showing of actual knowledge, the Court
 7   required a declaration from either the party or the witness that is “specific about the incident,
 8   when and where it occurred, who was present, and how the prospective witness happened to be
 9   in a position to see or to hear what occurred at the time it occurred.” (Id. at 7). The deadline to
10   file such motions was November 6, 2020. (Id. at 6).
11          About one month later, on September 9, 2019, Plaintiff filed four motions. (ECF Nos.
12   87, 88, 89, & 90). In a motion for attendance of incarcerated witnesses, Plaintiff claimed that
13   two witnesses are willing to testify at trial. (ECF No. 87). However, there was no information
14   regarding their knowledge of the incidents. The Court denied this motion on September 11,
15   2019, on the ground that it provided no information regarding the subject of each witnesses’
16   testimony. (ECF No. 92). The Court also stated that “If Plaintiff chooses to refile the motion,
17   the earliest he should file it is ninety days before the Telephonic Trial Confirmation Hearing,
18   which is currently scheduled for January 7, 2021.” (ECF No. 92, at p. 2).
19          In a motion for discovery requests, Plaintiff asked the Court to expunge an appeal from
20   the Inmate Appeals Office and to send it to Plaintiff. (ECF No. 90). The Court denied the
21   motion on September 11, 2019, setting forth the relevant legal standards and stating: “Plaintiff
22   provided no explanation as to why the appeal should be expunged and cited to no legal
23   authority.” (ECF No. 93, at p. 2). The Court also denied what it construed as a request for
24   issuance of a subpoena because Plaintiff did not show that the documents are only available
25   through a third party and did not describe why the information is relevant. (Id.).
26          In motions for an order compelling discovery, Plaintiff requested an order compelling
27   Defendants to answer interrogatories and produce certain documents. (ECF. No. 89).
28   Additionally, Plaintiff attached a third party subpoena to a deputy probation officer for

                                                      3
           Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 4 of 15



 1   sentencing transcripts and photos. Defendants filed an opposition on September 12, 2019,
 2   (ECF No. 96), explaining that “Defendants were unaware of these discovery requests before
 3   Plaintiff filed his motion, but in a showing of good faith, they will respond to them within 45
 4   days of their service as part of the motion, as required by this Court’s discovery order.” (Id. at
 5   2).
 6           The Court denied the motions to compel on October 29, 2019, explaining that the
 7   motions were premature under the scheduling order, and also noting that there was no evidence
 8   that Plaintiff had served his discovery responses on Defendants. (ECF No. 102). The Court
 9   also “warn[ed] Plaintiff that meritless motions may result in sanctions or an award of costs.
10   See, e.g., Fed. R. Civ. P. 11(c), 16(f), 26(g), & 37.” (Id. at 2).
11           On October 2, 2019, Plaintiff filed two third party subpoenas. (ECF No. 98). One was
12   a subpoena to the two incarcerated witnesses to testify, and asking them to bring Sentencing
13   Transcripts from another case. (ECF No. 98, at p. 1). The second was a subpoena to the
14   Substance Abuse Treatment Facility/Corcoran State Prison Inmate Appeals Office for various
15   documents. (ECF No. 98, at p. 3).
16           On October 7, 2019, the Court ruled regarding the subpoenas, stating that Plaintiff had
17   not filed any motion, and “failed to make a showing that the documents he is seeking are only
18   available through third parties, rather than through a request on defendants. Additionally,
19   Plaintiff failed to provide any explanation regarding the relevance to this case of the documents
20   he is requesting.” (ECF No. 99, at p. 2). The Court copied the instructions for third party
21   subpoenas from its scheduling order and stated that Plaintiff could request subpoenas if he
22   followed those instructions. (Id. at 1-2).
23           On November 1, 2019, Plaintiff filed a motion for subpoena duces tecum for certain
24   sentencing transcripts as well as photos and written reports regarding a November 1, 2013
25   incident. (ECF No. 103). Plaintiff stated that “Neither the California Department of
26   Corrections and Rehabilitation and/or the Office of Inspector General” has access to the
27   documents. (Id. at 1). On November 6, 2019, the Court ordered Defendants to respond to
28   Plaintiff’s motion in light of his representation that the documents were not available without a

                                                       4
           Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 5 of 15



 1   subpoena. (ECF No. 104, at p. 2 (“While it appears that Plaintiff has stated that the documents
 2   he is requesting are only available through a third party, Plaintiff has not submitted any
 3   evidence that he attempted to get these documents from Defendants prior to filing this motion.
 4   Moreover, it appears that at least some of the documents requested may be available through
 5   Defendants. Therefore, the Court will require Defendants to file a response within 14 days,
 6   indicating whether any of the documents Plaintiff is requesting are available through a
 7   discovery request to Defendants.”)).
 8           On November 12, 2019, Defendants filed their response. (ECF No. 107). Defendants
 9   stated that they had already sent Plaintiff the incident report and photos before Plaintiff filed his
10   motion. (Id. at 1). Regarding the sentencing transcripts, Defendants stated that Plaintiff had
11   not requested them in discovery, but Defendants do not have them in their possession, custody,
12   or control and that they are not relevant to this case in any event. (Id. at 2).
13           In the meantime, Plaintiff filed additional motions. On November 7, 2019, Plaintiff
14   filed a Motion requesting a subpoena form to have incarcerated witnesses attend all future court
15   hearings in this case. (ECF No. 105). The Court denied the motion on November 13, 2019,
16   because Plaintiff did not provide any names of the witnesses or reasons why they should attend
17   all hearings. (ECF No. 108).
18           On November 7, 2019, Plaintiff filed a motion requesting the Court to provide duces
19   tecum subpoena. (ECF No. 106). Plaintiff requested a subpoena form “to subpoena and serve
20   third party to produce documents electronically stored information because the documents and
21   information requested can not be obtain [sic] by the Department of Corrections and/or Office of
22   the Inspector General.” (ECF No. 106). The Court denied the motion, stating “Despite being
23   informed by the Court of the showing he must make for the Court to grant a motion for the
24   issuance of a subpoena duces tecum, Plaintiff’s motion does not specify the person or entity he
25   is seeking documents and electronically stored information from, or the documents and
26   electronically stored information he is seeking.” (ECF No. 109, at p. 1).
27   \\\
28   \\\

                                                       5
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 6 of 15



 1              b. The Court’s Order to Show Cause
 2          On December 9, 2019, the Court issued an order for Plaintiff to show cause why he
 3   should not be sanctioned for filing frivolous motions and misrepresenting facts to the court.
 4   (ECF No. 110). The Court reviewed the history of motions and filings and explained how
 5   Plaintiff repeatedly ignored the Court’s instructions. The Court concluded: “IT IS HEREBY
 6   ORDERED that Plaintiff has twenty-one days from the date of service of this order to show
 7   cause why he should not be sanctioned for filing frivolous motions, and for misrepresenting
 8   facts to the Court. Failure to respond to this order may result in dismissal of this case.” (ECF.
 9   No. 110, at p. 3).
10          Plaintiff asked for an extension of thirty-five days to respond in order to obtain all facts
11   necessary to respond to the Court’s order. (ECF No. 114). The Court granted Plaintiff’s
12   request. (ECF No. 116)
13          Plaintiff responded to the order to show cause on December 23, 2019. (ECF No. 117).
14   Plaintiff stated that he had requested the sentencing transcripts through a CDCR Form 22 form
15   and written to the Office of the Inspector General, and that was why he said those documents
16   were not available without a subpoena. (Id. at 1). Thus, Plaintiff claims he should not be
17   sanctioned. (Id. at 2).
18          Plaintiff’s response did not address the other repeated requests for a third party
19   subpoena, nor the motions for attendance of incarcerated witnesses.
20              c. Plaintiff’s Additional Motions Following Order to Show Cause
21          On December 16, 2019, Plaintiff filed a motion to produce documents for inspection.
22   (ECF No. 112). Plaintiff moved to compel the Department of Corrections and the Attorney
23   General to make available “the entire unedited personnel files of Correctional Officers Munoz
24   and Lt. Alvarez,” including psychiatric and psychological records; the names, addresses and
25   telephone numbers of all persons who made certain types of complaints against the officers or
26   were interviewed for any investigation of the officer; and the name and assignments of all
27   investigators. (ECF No. 112).
28          The Court ordered Defendants to respond. (ECF No. 113).

                                                     6
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 7 of 15



 1              Defendants filed their response on December 20, 2019. (ECF No. 115). Defendants
 2   stated: “Plaintiff’s instant motion to compel is no more meritorious than his previous motion.
 3   As with Plaintiff’s previous motion to compel, he provides no evidence that he ever served
 4   Defendants with the purported discovery requests. (Id.) In fact, Defendants have not received
 5   any written discovery requests from Plaintiff in this case.” (ECF No. 115, at pgs. 1-2).
 6              Plaintiff did not file a reply.
 7              On January 6, 2020, Plaintiff filed a “Motion to Show Cause.” (ECF No. 118).
 8   Attached is a Form 22 in which Plaintiff requested sentencing transcripts from a probation
 9   officer.
10                  d. The Court’s Sanction Order
11              On May 21, 2020, the Court issued an order sanctioning Plaintiff and denying several
12   motions. (ECF No. 123). The analysis from that order follows.
13                           i. Legal Standards
14                                  1. Federal Rule of Civil Procedure 37
15              If a motion to compel discovery is denied, the Federal Rules of Civil Procedure require
16   payment of expenses, including attorney’s fees, by the moving party to the opposing party:
17                  If the Motion Is Denied. If the motion is denied, the court . . . must, after giving an
18                  opportunity to be heard, require the movant, the attorney filing the motion, or both
                    to pay the party or deponent who opposed the motion its reasonable expenses
19                  incurred in opposing the motion, including attorney’s fees. But the court must not
                    order this payment if the motion was substantially justified or other circumstances
20                  make an award of expenses unjust.
21
     Fed. R. Civ. P. 37(a)(5)(B).
22
                                    2. Federal Rule of Civil Procedure 11
23
                Federal “Rule [of Civil Procedure] 11 provides for the imposition of sanctions when a
24
     filing is frivolous, legally unreasonable, or without factual foundation, or is brought for an
25
     improper purpose.” Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1177 (9th Cir. 1996)
26
     (footnote omitted). “‘Although Rule 11 applies to pro se plaintiffs, the court must take into
27
     account a plaintiff’s pro se status when it determines whether the filing was reasonable.’”
28
     Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994) (quoting Harris v. Heinrich, 919 F.2d
                                                         7
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 8 of 15



 1   1515, 1516 (11th Cir. 1990). However, a district court “cannot decline to impose any sanction
 2   where a violation has arguably occurred simply because the plaintiff is proceeding pro se.”
 3   Simpson, 77 F.3d at 1177 (citing Warren, 29 F.3d at 1390).
 4          In relevant part, Rule 11 reads:
 5
            (b) Representations to the Court. By presenting to the court a pleading, written
 6
            motion, or other paper—whether by signing, filing, submitting, or later
 7          advocating it—an attorney or unrepresented party certifies that to the best of the
            person’s knowledge, information, and belief, formed after an inquiry reasonable
 8          under the circumstances:
 9             (1) it is not being presented for any improper purpose, such as to harass, cause
               unnecessary delay, or needlessly increase the cost of litigation;
10
               (2) the claims, defenses, and other legal contentions are warranted by existing
11             law or by a nonfrivolous argument for extending, modifying, or reversing
               existing law or for establishing new law;
12
               (3) the factual contentions have evidentiary support or, if specifically so
13             identified, will likely have evidentiary support after a reasonable opportunity
14             for further investigation or discovery;

15             ...
16          (c) Sanctions.
17             (1) In General. If, after notice and a reasonable opportunity to respond, the
               court determines that Rule 11(b) has been violated, the court may impose an
18
               appropriate sanction on any attorney, law firm, or party that violated the rule or
19             is responsible for the violation.

20             ...
21
               (3) On the Court’s Initiative. On its own, the court may order an attorney, law
22             firm, or party to show cause why conduct specifically described in the order
               has not violated Rule 11(b).
23
               (4) Nature of a Sanction. A sanction imposed under this rule must be limited
24             to what suffices to deter repetition of the conduct or comparable conduct by
               others similarly situated. The sanction may include nonmonetary directives; an
25             order to pay a penalty into court; or, if imposed on motion and warranted for
26             effective deterrence, an order directing payment to the movant of part or all of
               the reasonable attorney’s fees and other expenses directly resulting from the
27             violation.
28

                                                     8
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 9 of 15


                (5) Limitations on Monetary Sanctions. The court must not impose a monetary
 1
                sanction:
 2                   (A) against a represented party for violating Rule 11(b)(2); or
 3                   (B) on its own, unless it issued the show-cause order under Rule 11(c)(3)
                     before voluntary dismissal or settlement of the claims made by or against
 4                   the party that is, or whose attorneys are, to be sanctioned.
 5              (6) Requirements for an Order. An order imposing a sanction must describe the
                sanctioned conduct and explain the basis for the sanction.
 6
     Fed. R. Civ. P. 11.
 7
             Rule 11 sanctions may be imposed on “a showing of objectively unreasonable conduct.”
 8
     In re DeVille, 361 F.3d 539, 548 (9th Cir. 2004). “Due process requires notice that the court is
 9
     considering sanctions and an opportunity to be heard in opposition.” Buster v. Greisen, 104
10
     F.3d 1186, 1190 (9th Cir. 1997), as amended on denial of reh’g (Mar. 26, 1997). When
11
     considering sanctions, “the opportunity to brief the issue fully satisfies due process
12
     requirements.” Lambright v. Ryan, 698 F.3d 808, 826 (9th Cir. 2012) (quoting Pac. Harbor
13
     Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir.2000)).
14
                           ii. Application to Plaintiff’s Filings
15
             Plaintiff has now filed a number of motions to compel, motions for attendance of
16
     unincarcerated witnesses, and motions for the issuance of a third party subpoena that were not
17
     substantially justified.
18
             The Court has already denied several of these motions. The Court finds that the
19
     following motions in particular were unwarranted, unreasonable, and not substantially justified
20
     for the reasons described above and because they violated the procedures set forth in the
21
     scheduling order as well as the Court’s subsequent orders:
22
                 •    Plaintiff’s October 2, 2019 filing of two third party subpoenas without any
23
                      motion, representing that he had requested the information from Defendants, and
24
                      providing no explanation of the relevance of the documents. (ECF No. 98).
25
                 •    Plaintiff’s November 7, 2019 motion requesting a subpoena form to have
26
                      incarcerated witnesses attend all future court hearings in this case, without
27
28

                                                        9
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 10 of 15



 1                     naming the witnesses or providing any reason for their attendance. (ECF No.
 2                     105).
 3                •    Plaintiff’s November 7, 2019 motion requesting the Court to provide duces
 4                     tecum subpoena without naming any person or entity, the documents he sought,
 5                     or the reason why the documents are relevant. (ECF No. 106).
 6            The Court also denies the following pending motions and finds them to be unwarranted,
 7   unreasonable, and not substantially justified:
 8                •    Plaintiff’s November 1, 2019 Motion for Subpoena Duces Tecum for certain
 9                     sentencing transcripts as well as photos and written reports regarding a
10                     November 1, 2013 incident. (ECF No. 103). Defendants represented that they
11                     had already sent Plaintiff the incident report and photos before Plaintiff filed his
12                     motion. Regarding the sentencing transcripts, Defendants stated that Plaintiff
13                     had not requested them in discovery, that Defendants did not have them in their
14                     possession, custody, or control, and that they were not relevant to this case in
15                     any event. (ECF No. 107). Plaintiff’s only response is to show that he
16                     submitted a Form 22 to his institution for the sentencing transcripts. A Form 22
17                     request to the institution is not a discovery request on Defendants. He does not
18                     show that he requested the remaining documents from Defendants. Plaintiff also
19                     does not deny he already received certain documents from Defendants. He also
20                     does not explain why sentencing transcripts from a separate criminal case are
21                     relevant to this dispute.
22                •    On December 16, 2019, Plaintiff’s December 16, 2019 Motion to Produce
23                     Documents for Inspection, (ECF No. 112), moving to compel Defendants to
24                     produce “the entire unedited personnel files of Correctional officers Munoz and
25                     Lt. Alvarez.” Plaintiff did not request these documents from Defendants in
26                     discovery before filing a motion to compel.2
27
             2
28             It also appears that the requests should be denied in part if not in full as being inadmissible under Rule
     404 (“Evidence of a crime, wrong, or other act is not admissible to prove a person’s character in order to show that

                                                             10
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 11 of 15



 1             The Court also denies Plaintiff’s January 6, 2020 “Motion to Show Cause,” (ECF No.
 2   118), because it does not request any action from the Court. Rather, it appears to relate to
 3   Plaintiff’s response to the Court’s order to show cause. (Id.).
 4             Accordingly, and based on the Federal Rule of Civil Procedure 37, the Court orders
 5   Plaintiff to pay Defendants their reasonable expenses in opposing the filings at ECF Nos. 98,
 6   103, 105, 106, and 112.
 7             If Plaintiff fails to pay this monetary sanction within the time set forth below, the Court
 8   will recommend dismissal of this lawsuit under Rule 11.
 9                e. Plaintiff’s Responses to the Court’s Sanction Order
10             Plaintiff did not pay the sanction, which, in total, was $440 (ECF No. 134). Instead, on
11   June 12, 2020, Plaintiff filed responses to the Court’s sanction order, arguing that he should not
12   be sanctioned. (ECF Nos. 126 & 127). Additionally, Plaintiff alleges that he cannot afford to
13   pay the sanction as required. (ECF No. 126, at p. 3).
14       II.      DISCUSSION
15                a. Rule 11
16             Plaintiff was already given an opportunity to show cause why he should not be
17   sanctioned, Plaintiff already filed his response (ECF Nos. 117 & 118), and his responses have
18   already been addressed (ECF No. 123).
19             Even if the Court were to address Plaintiff’s responses as if they were timely filed in
20   response to the order to show cause, it would not change the outcome. Plaintiff does attempt to
21   explain why he filed certain motions, and why those motions were relevant. Plaintiff also
22   alleges that he has never failed to respond to a motion deadline and that he has complied with
23   every court order to the best of his ability and knowledge (Plaintiff alleges that he has a low
24   grade point average, a lack of education, and little knowledge of legal issues). Finally, Plaintiff
25   asks the Court for the opportunity to properly re-file the motions and subpoenas before the
26
27
     on a particular occasion the person acted in accordance with the character.”). As the merits of the request were not
28   fully briefed, the Court declines to decide whether such discovery would be permitted if Plaintiff correctly filed a
     motion.

                                                             11
        Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 12 of 15



 1   Court determines that Rule 11(b) has been violated.
 2            Even in his additional responses Plaintiff still does not adequately explain why, in his
 3   filings, he failed to follow the Court’s instructions on numerous occasions.
 4            For instance, the Court repeatedly explained to Plaintiff how to properly request a
 5   subpoena duces tecum. (See, e.g., ECF No. 86, at pgs. 3-4; ECF No. 93; & ECF No. 99).
 6   However, despite the Court’s orders, Plaintiff continued to file motions for a subpoena duces
 7   tecum in violation of those orders. Plaintiff does not explain why he failed to follow the
 8   instructions in the Court’s orders when repeatedly requesting the issuance of a subpoena duces
 9   tecum.
10            As another example, Plaintiff alleges that, with respect to his motion for attendance of
11   witnesses, Plaintiff provided the Court with the names of the inmate witnesses, as well as their
12   CDCR numbers, as he was told to do. (ECF No. 126, at pgs. 1-2). This is true as to his first
13   motion for attendance of witnesses (ECF No. 87). However, this motion was denied, in part
14   because Plaintiff failed to follow the remainder of the instructions, which required Plaintiff to
15   provide a declaration showing that each witness has actual knowledge of relevant facts. (ECF
16   No. 92). Plaintiff then filed a second motion, (ECF No. 105), which appears to have violated
17   this Court’s order telling Plaintiff not to re-file the motion until, at the earliest, “ninety days
18   before the Telephonic Trial Confirmation Hearing, which is currently scheduled for January 7,
19   2021,” (ECF No. 92, at p. 2). In this second motion Plaintiff clearly did not name any
20   witnesses, did not provide any reason for their attendance, and did not include any declarations
21   showing that each witness has actual knowledge of relevant facts.
22            Plaintiff also alleges that he did in fact file discovery requests for Defendants’ personnel
23   files, and that Defendants are lying when they say that he did not file a request. However,
24   Plaintiff does not allege when he served these requests, or provide a proof of service to show
25   that the requests were properly served before he filed the motion to compel.
26            As to Plaintiff’s allegations regarding a low grade point average, a lack of education,
27   and little knowledge of legal issues, these are conclusory allegations and do not adequately
28   explain why Plaintiff failed to follow instructions that the Court provided, on some occasions

                                                       12
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 13 of 15



 1   repeatedly. Moreover, Plaintiff’s allegation that he has little knowledge of legal issues is
 2   denied by the fact that, according to public records available on PACER, Plaintiff has filed over
 3   fifty civil cases and over twenty appeals.
 4           Accordingly, for the reasons described above, the Court will recommend that this action
 5   be dismissed under Rule 11. The Court will not give Plaintiff another opportunity to re-file his
 6   motions because the Court already gave Plaintiff numerous opportunities to file the motions
 7   correctly.3
 8                 b. Dismissal for Failure to Comply with Court Orders
 9           Alternatively, the Court will recommend dismissal because of Plaintiff’s repeated
10   failure to comply with court orders.
11           “In determining whether to dismiss a[n] [action] for failure to prosecute or failure to
12   comply with a court order, the Court must weigh the following factors: (1) the public’s interest
13   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
14   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
15   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
16   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).
17           “‘The public’s interest in expeditious resolution of litigation always favors dismissal.’”
18   Id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly,
19   this factor weighs in favor of dismissal.
20           As to the Court’s need to manage its docket, “[t]he trial judge is in the best position to
21   determine whether the delay in a particular case interferes with docket management and the
22   public interest…. It is incumbent upon the Court to manage its docket without being subject to
23   routine noncompliance of litigants....” Pagtalunan, 291 at 639. As described in detail above,
24   Plaintiff has repeatedly failed to comply with this Court’s orders. These failures are interfering
25   with docket management. Therefore, the second factor weighs heavily in favor of dismissal.
26
             3
27             The Court notes that the unwarranted, unreasonable, and not substantially justified filings continue. On
     June 22, 2020, Plaintiff filed an application to proceed in forma pauperis. (ECF No. 128). As Plaintiff is already
28   proceeding in forma pauperis (ECF No. 4), there was no reason for Plaintiff to file this motion, and it will be
     denied as moot.

                                                             13
         Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 14 of 15



 1              Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
 2   and of itself to warrant dismissal.” Id. at 642 (citing Yourish, 191 F.3d at 991). However,
 3   “delay inherently increases the risk that witnesses’ memories will fade and evidence will
 4   become stale,” id. at 643, and Plaintiff’s failure to comply with court orders has caused some
 5   delay. However, the delay appears to be slight. Thus, at most, this factor weighs only slightly
 6   in favor of dismissal.
 7              As for the availability of lesser sanctions, at this stage in the proceedings there is little
 8   available to the Court which would constitute a satisfactory lesser sanction while protecting the
 9   Court from further unnecessary expenditure of its scarce resources. The Court attempted to
10   utilize a monetary sanction of $440, which reflected the reasonable expenses Defendants
11   incurred in opposing certain of Plaintiff’s filings,4 but Plaintiff has alleged that he is unable to
12   pay the sanction as required. Thus, monetary sanctions appear to be of no use. And, given the
13   stage of these proceedings, the preclusion of evidence or witnesses is not available.
14              Finally, because public policy favors disposition on the merits, this factor weighs
15   against dismissal. Id.
16              After weighing the factors, the Court finds that dismissal with prejudice is appropriate.
17       III.         RECOMMENDATIONS AND ORDER
18              Based on the foregoing, the undersigned HEREBY RECOMMENDS that:
19                        1.     This action be dismissed;
20                        2.     All outstanding motions be denied as moot; and
21                        3.     The Clerk of Court be directed to close this case.5
22                  These findings and recommendations are submitted to the United States district judge
23
24
                4
                 The expenses consisted of two hours of attorney billing time at $220 per hour. (ECF No. 124, at p. 2).
                5
25               While Plaintiff states that he has no money in his trust account or a spouse to support him, Plaintiff asks
     that, if he is required to pay, he be allowed to make installment payments. (ECF No. 117, at p. 3). If Plaintiff files
26   a response stating that he is able to pay the sanction in full within six months and includes the first installment
     payment of $73.34 with his response, the Court will vacate these findings and recommendations. However, if
27   Plaintiff fails to pay the remainder of the installment payments, the Court would re-issue these findings and
     recommendations.
28

                                                               14
       Case 1:14-cv-00976-NONE-EPG Document 129 Filed 06/22/20 Page 15 of 15



 1   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty
 2   (30) days after being served with these findings and recommendations, any party may file
 3   written objections with the court. Such a document should be captioned “Objections to
 4   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be
 5   served and filed within seven (7) days after service of the objections. The parties are advised
 6   that failure to file objections within the specified time may result in the waiver of rights on
 7   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.
 8   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 9          Additionally, IT IS ORDERED that Plaintiff’s application to proceed in forma
10   pauperis (ECF No. 128) is DENIED as moot.
11
     IT IS SO ORDERED.
12
13
       Dated:     June 22, 2020                                /s/
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     15
